             Case 1:21-cv-00202-UNA Document 1-1 Filed 02/12/21 Page 1 of 1 PageID #: 5
                                                                                                 WILMINGTON
                                                                                                RODNEY SQUARE

                                                                                                  NEW YORK
                                                                                          ROCKEFELLER CENTER

                                                                                            Timothy Jay Houseal
                                                                                                  P 302.571.6682
                                                                                                  F 302.576.3300
                                                                                               thouseal@ycst.com



                                                               February 12, 2021

         Mr. John A. Cerino, Clerk
         United States District Court
         for the District of Delaware
         844 N. King Street, #18
         Wilmington, DE 19801

                        Re:     CAC Maritime, Ltd. v. M/V OCEAN FORCE, IMO 8215613

         Dear Mr. Cerino:

                As Counsel for CAC Maritime, Ltd., (“CAC”) I write to request expedited handling of
         our motion to issue the Rule C ship arrest warrant.

                  Plaintiff has filed an action for breach of maritime contracts. The requested writ seeks to
         arrest the Vessel M/V OCEAN FORCE, which is at anchor in this District but may be departing
         as soon as today.

                 Supplemental Admiralty and Maritime Rule C provides for the immediate issue of a
         vessel arrest warrant. If the warrant is delayed, the Vessel may depart the District before the
         issuance and service of the warrant.

                Plaintiff CAC respectfully requests that the motion for warrant of arrest be handled on an
         expedited basis and transmitted today to the Court for consideration and entry.


                                                               Respectfully submitted,

                                                               /s/ Timothy Jay Houseal

                                                               Timothy Jay Houseal (DE. I.D. #2880)

         cc: J. Stephen Simms, Esq.




27727176.1                              Young Conaway Stargatt & Taylor, LLP
                               Rodney Square | 1000 North King Street | Wilmington, DE 19801
                                 P 302.571.6600 F 302.571.1253 YoungConaway.com
